internal_revenue_service number release date index number 2207a ---------------------- -------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-131797-10 date date re -------------------------------------------------------------------------------------------------------------- ------------------------ ------------------------------------------------- -------------------------------------------------------------------------------------- legend decedent spouse marital trust -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- child child date date date state state statute state statute state statute ----------------------------------------------------- -------------------------------------------------------- ------------------- ----------------------- ----------------- --------- ------------------------------------------- -------------------------------------- --------------------------------------------- dear ------------------ this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting rulings regarding the federal gift and estate_tax consequences of the proposed renunciation by spouse of an interest in marital trust facts the facts and representations submitted are summarized as follows during her life decedent created a revocable_trust that was amended and restated on date plr-131797-10 decedent died on date survived by spouse child and child under the terms of decedent’s trust agreement at decedent’s death marital trust was established for the benefit of spouse under the terms of marital trust the trustees are to pay spouse all the net_income in annual or more frequent intervals during his life in addition the trustees may distribute to spouse as much principal as the trustees in their absolute discretion deem necessary for spouse’s health support and maintenance at spouse’s death the remaining assets of marital trust are to be distributed as appointed by spouse to and among decedent’s issue currently child and child if spouse fails to exercise the limited_power_of_appointment the assets of marital trust will be divided into as many equal shares as there are children of decedent’s then living and children of decedent’s then deceased who have issue then living each share for a child will be held in separate trust the trustees may distribute income and principal to or for the benefit of the beneficiary as the trustees in their absolute discretion deem advisable upon the death of a child the trustees will distribute the balance of the principal and remaining income of child’s trust to and among such child’s issue as the child may appoint by will to the extent child does not exercise child’s limited_power_of_appointment the balance of the trust assets will be divided into separate shares per stirpes each share set_aside for an issue of decedent the beneficiary other than a child of decedent will be held in a separate trust the trustees may distribute to the beneficiary all or any portion of the income and principal as the trustees in their absolute discretion deem advisable upon the death of the beneficiary the trustees will distribute the balance of the principal and remaining income of beneficiary’s trust to and among such child’s issue as the child may appoint by will to the extent the beneficiary does not exercise the beneficiary’s limited_power_of_appointment the balance of the trust assets will be divided into separate shares per stripes article viii of decedent’s trust agreement provides generally that no interest of any beneficiary of a_trust created by the trust agreement shall be subject_to being taken or reached by attachment levy writing or other legal or equitable process to satisfy any claim against or obligation of a beneficiary in addition no portion of the income or principal shall be subject_to anticipation or alienation by any beneficiary nor shall it be subject_to attachment owing to obligations of any beneficiary on date the executor timely filed the form_706 united_states estate and generation-skipping_transfer_tax return for decedent's_estate it is represented that on the schedule m attached to the return an election was made to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 of the internal_revenue_code code plr-131797-10 spouse is currently the sole trustee of marital trust the trustee proposes to file a petition with a state court of competent jurisdiction requesting an order to sever marital trust into trust and trust trust will contain sufficient assets to make gifts to separate trusts for the benefit of child and child collectively children’s residuary trusts as well as pay all of the gift_taxes if any attributable to those gifts the remaining balance of the assets presently in marital trust will fund trust and will remain in place for the benefit of spouse during his lifetime and ultimately pass to the children’s residuary trusts initially trust and trust will be held under the same terms and conditions as marital trust after severance spouse intends to make a disclaimer of his entire_interest in trust resulting in the disclaimed property passing equally into the children’s residuary trusts for the benefit of child and child it is represented that the disclaimer will not be a qualified_disclaimer under sec_2518 state statute provides that after notice to qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achieving the purposes of the trust state statute provides in relevant part that a person may disclaim in whole or in part conditionally or unconditionally any interest in or power over property including a power_of_appointment the disclaimer must be in writing declare the writing to be a disclaimer describe the interest or power to be disclaimed and be signed by the person making the disclaimer the disclaimer must be delivered or filed in a manner prescribed by statute state statute further provides that a person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer state statute provides in relevant part that if the disclaimant is an individual the disclaimed interest passes as if the disclaimant died immediately before the interest was created the trustee has requested the following rulings if spouse renounces his entire_interest in the property in trust spouse will not be deemed to have made a gift of the property in trust under sec_2519 if spouse renounces his entire_interest in the property in trust the value of spouse's interest in trust will not be valued at zero under sec_2702 if spouse renounces his entire_interest in the property in trust and such renunciation is conditioned on spouse’s children’s residuary trusts paying all gift_taxes attributable to the transfer the amount_of_the_gift will be reduced by the gift_taxes paid_by the children’s residuary trusts plr-131797-10 the division of marital trust into trust and trust by a state court of competent jurisdiction will not disqualify marital trust trust or trust as qtip trusts the renunciation and subsequent termination of trust will result in a gift of spouse’s income_interest in trust under sec_2511 and a gift of the entire fair_market_value of the assets in trust as determined on the date of the disposition less the value of the qualifying_income interest in the assets in trust under sec_2519 after the division of marital trust into trust and trust the subsequent termination of trust will not cause trust to fail to be qualified as a qtip_trust the division of marital trust into trust and trust by a state court of competent jurisdiction over this matter on a non-pro rata basis will not be a recognition event for income_tax purposes the termination of trust and the subsequent distribution of spouse’s interest in trust to the children’s residuary trusts based on the actuarial present values of the interests in trust will not be an income_recognition event for trust ruling sec_1 through sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the plr-131797-10 decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than adequate_consideration in money_or_money's_worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the consideration received in exchange sec_2519 provides that for gift_tax purposes any disposition by the surviving_spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount of gift_tax the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder plr-131797-10 interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 under sec_2207a and sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_25_2207a-1 the failure of a person to exercise a right of recovery provided by sec_2207a is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom the recovery could have been obtained revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor’s available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent unified_credit is available although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207a statutorily shifts the burden but not the liability for paying the gift_tax to the donee in reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207a sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained plr-131797-10 by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust based on the facts submitted and representations made and assuming that a state court of competent jurisdiction issues an order severing marital trust into trust and trust and the proposed division of marital trust and spouse's renunciation are both effective under state law we conclude as follows spouse will not be deemed to have made a gift of the property in trust under sec_2519 when spouse renounces his entire_interest in the property in trust subject_to our conclusion in ruling spouse will not be treated as making a deemed gift under sec_2519 with respect to trust while retaining an income_interest in the transferred property consequently sec_2702 does not apply to the proposed transfer the renunciation and subsequent termination of trust will result in a gift under sec_2519 by spouse to the children’s residuary trusts the amount_of_the_gift of disclaimed property passing to the children’s residuary trusts will be reduced by the gift_taxes paid_by the children’s residuary trusts the division of marital trust into trust and trust by a state court of competent jurisdiction will not disqualify marital trust trust or trust as qtip trusts the renunciation and subsequent termination of trust will result in a gift of spouse’s income_interest in trust under sec_2511 and a gift of the entire fair_market_value of the assets in trust as determined on the date of the disposition less the value of the qualifying_income interest in the assets in trust under sec_2519 after the division of marital trust into trust and trust the subsequent termination of trust will not cause trust to fail to qualify as a qtip_trust plr-131797-10 rulings sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 holding that a pro_rata distribution of trust assets is not a sale_or_exchange in this case the severance of marital trust into trust and trust with the same terms as marital trust will not result in any shift in beneficial_interest in the assets of marital trust accordingly the division of marital trust into trust and trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition the termination of trust and the non-pro rata distribution of assets in trust to the children’s residuary trusts will be accomplished pursuant to the provisions of trust and state law accordingly the termination of trust and subsequent distributions to the children’s residuary trusts will not result in the realization of gain_or_loss under sec_61 and sec_1001 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-131797-10 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely office of the associate chief_counsel passthroughs special industries by ______________________________ leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
